DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/08/2021 and 07/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Acknowledgment is made of the preliminary amendment filed on 03/08/2021 in which claims 1-5 were amended. No other claims were added or canceled, therefore claims 1-5 are pending for examination below. 

Specification
The title of the invention is not descriptive. For example, the title does not incorporate the inventive concept of the independent claim but rather recites generically a method for charging/discharging.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Huang et al. [US 2016/0064962] 
With respect to claim 5, Huang discloses a method for charging/discharging a chargeable/dischargeable and removable secondary battery [abstract; fig. 1; note the charging device and electronic device are detachable and therefore the batteries are removable from one another], the method comprising: adjusting a charging voltage of an external power source, which supplies electric power for charging the secondary battery, to a predetermined voltage corresponding to the secondary battery and outputting the electric power input from the external power source to the secondary battery; and adjusting an output voltage of the secondary battery to a predetermined voltage corresponding to an external device, and outputting the electric power to be output from the secondary battery to the external device [par. 0174-0179].	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. [US 2016/0315490] in view of Xu et al. [US 2015/0123480].
With respect to claim 1, Xu discloses a battery unit comprising: a chargeable/dischargeable and removable battery [245; note the power bank is portable]; an input/output terminal connected to an external power source or an external device [220]; a discharging path for outputting electric power, accumulated in the secondary battery, to the external device via the input/output terminal [as illustrated by the wire connections in the figures]; a voltage adjuster that is provided in the charging path and the discharging path and is configured to adjust a charging voltage of the external power source to a predetermined voltage corresponding to the secondary battery to output electric power received as an input via the input/output terminal, or adjust an output voltage of the secondary battery to a predetermined voltage corresponding to the external device to output electric power received as an input from the secondary battery, to the external device via the input/output terminal [regulation placed between the battery at points A/C and the I/O pin 220 at points B/D]; and a controller configured to control an operation of the voltage adjuster in accordance with charge or discharge of the secondary battery [735], wherein: the charging path and the discharging path are formed of common circuit wiring [as seen in the figures], and the voltage adjuster has: a current path connecting one end on the input/output terminal side and the other end on the secondary battery side [i.e. A/B connection], a bypass path of the current path, a converter provided in the bypass path and capable of changing input electric power to a predetermined voltage corresponding to the secondary battery or a predetermined voltage corresponding to the external device in accordance with the charge or discharge of the second battery [i.e. C/D connection], and a path selector configured to select a path to be used out of the current path or the bypass path in accordance with the charge or discharge of the secondary battery [switches S1/S2], however, Xu does not describe the portable power bank’s rechargeable operation. 
Xu ‘480 discloses a power bank with a charging path for inputting electric power, supplied from an external power source via a input/output terminal, to a secondary battery [abstract, fig. 2] in order to resupply the battery with energy. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Xu to include a secondary battery with a charging path to supply energy as taught by Xu ‘480 for the benefit of providing a reusable power bank by supplying power charging power to the battery. 

With respect to claim 3, Xu further discloses wherein: the path selector includes a first switching element provided in the bypass path and a second switching element provided in the current path, and the controller controls on/off of the first switching element and the second switching element in accordance with the charge or discharge of the secondary battery [735 and S1/S2; i.e. the configuration of the switch that is on/off will be in the particular path since S1/S2 direct/control the current to either flow along the main path or the bypass path].

With respect to claim 4, Xu as applied above further discloses a charging power source configured to supply electric power to at least one of the battery unit and or the external device [245].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. [US 2016/0315490] and Xu et al. [US 2015/0123480] as applied above, and further in view of Ozimek et al. [US 2008/0309402].
With respect to claim 2, Xu discloses a switching element that is provided in the current path between a branching point and a converging point of the current path and the bypass path [switch S1 and/or switch s2], and the controller controls on/off of the switching element in accordance with the charge or discharge of the secondary battery [735] fails to disclose using diodes in the path. 
However, the use of diodes in the art is well-established for its simple/effective way of direction current. For example, Xu ‘480 discloses a diode provided in a current path between a branching point and having an anode connected to the secondary battery side and a cathode connected to the input/output terminal side [Fig. 5]. Additionally, Ozimek teaches a diode provided in a bypass path and having an anode connected to the input/output terminal side and a cathode connected to the secondary battery side [Figs 3-4]. In both instances the diodes are used to direct current flow (i.e. prevent back flow of current in branches current is not intended to be during that particular mode). 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Xu to include a first diode in the bypass path and second diode in current path as claimed for the benefit of using an industry stand current control device (diode) to prevent current backflow into the branch and/or main path thereby adding a safety feature that prevents current leakage and thereby increases efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859